Case 3:19-cv-00161-KRG Document1 Filed 10/04/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHERRI A. ROESSING and DAVID ROESSING,
Her husband,

1620 Main Drive

Altoona, PA 16602

CIVIL ACTION - LAW

vs. NO.
UNITED STATES OF AMERICA

c/o Attorney General for the United
States of America

U.S. Department of Justice

10" Street and Constitution Avenue, NW
Room B324

Washington, DC 20530

JURY TRIAL DEMANDED
COMPLAINT

The Plaintiffs, Sherri A. Roessing and David Roessing, as their complaint against

Defendant, United States of America (“Defendant”), alleges as follows:
Nature of the Action

il This is an action for money damages for personal injuries arising from
the negligent or wrongful acts of Defendant, through its agency, the United States
Postal Service (“USPS”), acting through its employees in failing to keep the premises
known as the Altoona Post Office located at 1201 11% Avenue, Altoona, Blair County,
Pennsylvania free and clear of defects and in good repair. On February 8, 2018, wife-
Plaintiff was about to enter the Altoona Post Office when she fell to the ground due
to an accumulation of ice and snow on the sidewalk/ ramp to the main entrance and
suffered severe and permanent injuries. Defendant United States is liable for its

negligent acts and omissions alleged herein in the same manner and to the same
Case 3:19-cv-00161-KRG Document1 Filed 10/04/19 Page 2 of 6

extent as a private individual would be liable under like circumstances, in accordance
with the law of the Commonwealth of Pennsylvania.
Parties

2. At all times material hereto, Plaintiffs Sherri A. Roessing and David
Roessing resided at 1620 Main Drive, Altoona, Blair County, Pennsylvania, 16602,
which is within the Western District of Pennsylvania.

3. At all times material hereto, Defendant, United States of America,
acting through the United States Postal Service, an agency of the United States of
America, was in possession and control of a post office located at 1201 11% Avenue,
Altoona, Blair County, Pennsylvania.

Jurisdiction and Venue

4. This action arises under the Federal Tort Claims Act, 28 U.S.C.A. §§2671-
2680. This Court is vested with jurisdiction pursuant to 28 U.S.C.A. §1346(b).

5, On October 9, 2018, Plaintiff timely filed an administrative claim
pursuant to the Federal Tort Claims Act with the USPS. See Exhibit A attached
hereto.

6. On February 19, 2019, the USPS denied Plaintiff’s claim. This action is
timely filed pursuant to 28 U.S.C.A. §2401(b). See Exhibit B attached hereto.

Ts Venue is proper in this District pursuant to 28 U.S.C.A. §1402(b) because

Plaintiff resides in this District, and the acts or omissions complained of occurred in

this District.
Case 3:19-cv-00161-KRG Document1 Filed 10/04/19 Page 3 of 6

Claim for Negligence

8. On February 9, 2018, and at all times material hereto, Defendant,
through its agency, the USPS, was in possession and control of a post office located at
1201 11% Avenue, Altoona, Pennsylvania.

9, At all times material hereto, employees of the USPS had a duty to
inspect, maintain and keep the post office premises free and clear of ice and snow in
the walking surfaces at entrances/exits and were otherwise responsible for keeping
the premises in a condition reasonably safe for the use of invitees and visitors,
including wife-Plaintiff Sherri Roessing.

10. On February 8, 2018, Plaintiff Sherri Roessing was lawfully on the
premises of the Altoona Post Office and was exercising due care for her own safety
while proceeding to the entrance of the post office when she slipped and fell on ice
and snow on the entranceway/ramp which resulted in a dangerous condition for
persons on the post office premises.

11. The fall resulting in injuries to wife-Plaintiff Sherri Roessing was caused
by the negligence of Defendant, through its agency the USPS and its employees acting
within the scope of their employment and consisted of the following acts or
omissions:

a. had a legal obligation to the Plaintiff to keep the premises safe
and free from hazards and defects, but failed to fulfill that obligation;
b. allowed the defective and dangerous condition previously

described to exist;
Case 3:19-cv-00161-KRG Document1 Filed 10/04/19 Page 4 of 6

G, failed to correct the condition previously described, despite
actual or constructive notice thereof;

d. maintained the area in a condition that was in violation of the
applicable ordinances of Altoona;

e. failed to insure that the sidewalk/ramp at the entrance/exit to
the post office building was not unusually hazardous due to an accumulation of ice
and snow;

Ue failed to give the Plaintiff warning of the condition;

g. failed to remove the ice and snow or salt the area.

12. Asaresult of the negligence and carelessness of the Defendant, Plaintiff
Sherri Roessing suffered a fracture of a finger on her left hand necessitating a splint
for fixation. Additionally, she injured her knees bilaterally.

13. Asaresult of the negligence and carelessness of Defendant, Plaintiff
Sherri Roessing has been and will continue to be subject to further medical
procedures and treatment along with any accompanying risks, hazards, pain,
suffering, discomfort and economic losses associated therewith, including medical
bills, all to her detriment and loss.

14. Asa further result of the negligence of Defendant and the injuries
suffered as a result thereof, Plaintiff Sherri Roessing has been prevented from
attending to her usual daily routines, duties and occupations, and may be prevented
from doing the same in the future to her great detriment and loss. Her husband,

David Roessing, has suffered a loss of consortium due to the wife-Plaintiff’s injuries.
Case 3:19-cv-00161-KRG Document1 Filed 10/04/19 Page 5 of 6

WHEREFORE, Plaintiffs demand judgment against Defendant United States of

America in an amount which would reasonably and properly compensate them in

accordance with the laws of the Commonwealth of Pennsylvania, together with

interest and costs of suit.

By:

Dated: October 2, 2019

Respectfully submitted,

Basel ila
Kees tacgio, Esaerire
Attorhey for Plain

GILARDI, OLIVER & LOMUPO
PA |.D. # 40996

The Benedum Trees Building
223 Fourth Avenue, 10‘ Floor
Pittsburgh, PA 15222

(412) 391-9770
Case 3:19-cv-00161-KRG Document1 Filed 10/04/19 Page 6 of 6

VERIFICATION

|, Kevin R. Lomupo, Esquire, hereby state that | am counsel to the plaintiff herein, and
am authorized to make this verification on the plaintiff’s behalf. | make this verification
because the statements set forth in the foregoing Complaint are uniquely known to me
based on knowledge, information and belief.

| verify that the statements made in the foregoing pleading are true and correct to
the best of my knowledge, information and belief. | understand that false statements are
made subject to 18 Pa. C.S. §4904 providing for criminal penalties for unsworn falsification to

authorities.

 
    

  

4 , Esquire
Course! for Plaintiffs

DATE: October 2, 2019
